In The
                        Court of Appeals
          Sixth Appellate District of Texas at Texarkana


                            No. 06-19-00098-CV



  THURSTON, OWENS & NEWMAN, L.L.C. D/B/A SOUTHWEST RESTAURANT &
                  BEVERAGE SOLUTIONS, Appellant

                                     V.

  JERRY DAVIS, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE
ESTATE OF HAYDEN DAVIS, KAREN DAVIS, AND SUMMER HERNANDEZ AS NEXT
                   FRIEND OF G.L.D. AND C.N.D., Appellee



                On Appeal from the County Court at Law No. 2
                            Gregg County, Texas
                     Trial Court No. 2017-2475-CCL2




                Before Morriss, C.J., Burgess and Stevens, JJ.
                                                   ORDER
         Appellants filed their notice of appeal from the final judgment issued by the County Court

at Law No. 2 of Gregg County in cause number 2017-2475-CCL2 in this Court; appellees/cross-

appellants filed their notice of appeal from the same judgment in the Twelfth Court of Appeals.

In such circumstance, Rule 15.2 of the Texas Rules of Judicial Administration requires

consolidation of the appeals. 1 The parties filed a joint notice respecting consolidation of these

appeals in both this Court and the Twelfth Court of Appeals stating that they conferred but were

unable to reach agreement regarding the court in which the appeals should be consolidated. See

TEX. R. JUD. ADMIN. 15.4, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app. The clerk of

this Court and the clerk of the Twelfth Court of appeals jointly notified the clerk of the trial court

that the parties were unable to reach agreement regarding consolidation of the appeals. See TEX.

R. JUD. ADMIN. 15.4(a)(1). Thereafter, the trial court clerk notified this Court and the Twelfth

Court of Appeals that, in accordance with Rule 15.4(b) of the Texas Rules of Judicial

Administration, a public drawing was held on December 18, 2019, in the Gregg County District

Clerk’s Office with a representative of both parties present. See TEX. R. JUD. ADMIN. 15.4(b). The

result of the drawing assigned the instant appeal to the Twelfth Court of Appeals.

         Consequently, having been notified of the result of the public drawing conducted by the

Gregg County Clerk, this appeal is hereby administratively closed.


1
 Under this Rule,
         If notices of appeal filed by two or more parties from a single judgment or order designate different
         courts of appeals that have jurisdiction of the appeal because the county in which the trial court sits
         is assigned to more than one appellate district, the appeals must be consolidated in one of the courts
         of appeals.
TEX. R. JUD. ADMIN. 15.2, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app.

                                                           2
      IT IS SO ORDERED.



                          BY THE COURT



Date: January 7, 2020




                          3